DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1, 2, 5, 6, 8-10, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai (U.S. Pat. No. 6,204,769) in view of Gentry et al. (U.S. Pat. No. 9,387,928, hereinafter “Gentry”).
Specifically, regarding Claim 1, Arai discloses a system for mitigating thermal runaway in a battery-powered electric vehicle (EV) comprising: a gas sensor (13a) configured to measure a level of at least one type of gas in a vicinity of a battery of the EV (col. 6, ll. 16-22), a thermal event detector (18) configured to determine, based on the measured level of the at least one type of gas, that the battery is experiencing out-gassing (col. 8, ll. 42-57), and a communications interface (24) configured to transmit an alert (provided at 25;) regarding the out-gassing of the battery (col. 8, ll. 54-56) but does not disclose the claimed fleet management system.
However, Gentry discloses a fleet management system [that receives an alert and is] configured to alter an assignment of the EV in response to the out-gassing of the battery (col. 11, ll. 19-20, 24-30).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gentry with the system of Arai to provide dynamic routing to an available destination for maintenance and increased fleet efficiency.
Regarding Claim 2, Arai discloses that the gas sensor is configured to measure a concentration of hydrogen in the vicinity of the battery of the EV, and the thermal event detector is configured to determine that the battery is experiencing out-gassing in response to the concentration of hydrogen being greater than a threshold concentration (col. 8, ll. 42-51).
Regarding Claim 5, Arai discloses a temperature sensor configured to measure a temperature of the battery, wherein the thermal event detector is configured to determine that the battery is experiencing out-gassing further based on the measured temperature of the battery (col. 6, ll. 55-60).
Regarding Claim 6, Arai discloses that the battery of the EV comprises a plurality of cells, the system further comprising a plurality of voltage sensors each configured to measure a voltage output by a respective cell of the battery, wherein the thermal event detector is configured to determine that the battery is experiencing out-gassing further based on at least one of the measured voltages (col. 6, ll. 25-30).
Regarding Claim 8, Arai discloses a cooling system configured to apply a coolant stored on the EV to the battery in response to the determination by the thermal event detector that the battery is experiencing out-gassing (col. 9, ll. 15-22).
Regarding Claim 9, Arai discloses substantially all of the limitations of the present invention but does not disclose the claimed altering.  However, Gentry discloses that altering the assignment of the EV comprises receiving at least one status update transmitted by the communications interface of the EV (col. 11, ll. 24-25), determining, based on the status update, that the EV can safely travel to an EV facility (col. 11, ll. 25-30), and transmitting instructions to the EV to autonomously maneuver to the EV facility for servicing the battery (col. 11, ll. 37-40).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gentry with the system of Arai to provide dynamic routing to an available destination for maintenance and increased fleet efficiency.
Regarding Claim 10, Arai discloses substantially all of the limitations of the present invention but does not disclose the claimed altering.  However, Gentry discloses that altering the assignment of the EV comprises identifying a second EV in a fleet of EVs managed by the fleet management system, the second EV available to complete the assignment of the EV, and transmitting instructions to the second EV to complete the assignment of the EV (col. 11, line 66 - col. 12, line 4).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gentry with the system of Arai to provide dynamic routing for maintenance and increased fleet efficiency.
Regarding Claim 12, Arai discloses substantially all of the limitations of the present invention but does not disclose the claimed system.  However, Gentry discloses that the fleet management system is configured to: receive a current location of the EV transmitted by the communications interface of the EV (col. 11, ll. 24-29), and transmit a message to an emergency services provider (e.g., a second UAV that provides emergency services), the message requesting an emergency response to the EV (instructions to the second UAV to pick up the package from the first docking station; col. 12, ll. 2-3) and the message comprising the current location of the EV (e.g., the first docking station; col. 11, line. 66 - col. 12, line 4).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gentry with the system of Arai to provide dynamic routing for rapid emergency response actions.
Claims 15, 16, 18, and 19 are directed to a method but include the same scope of limitations as those of Claims 1, 9, and 10 and are rejected for the same reasons as those shown above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of over Arai and Gentry in view of Matsumoto et al. (U.S. Pat. Publ. No. 2011/0059341, hereinafter “Matsumoto”).
The combination of Arai and Gentry discloses substantially all of the limitations of the present invention but does not disclose the claimed sensor.
However, Matsumoto discloses a gas sensor configured to measure a first concentration of a first type of gas and a second concentration of a second type of gas in the vicinity of the battery of the EV, and the thermal event detector is configured to determine that the battery is experiencing out-gassing in response to a change in a ratio of the first concentration to the second concentration (¶¶ [0025]-[0029]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumoto with the system of Arai and Gentry to provide active and accurate detection of energy storage operational behavior.

Claims 4, 7, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of over Arai and Gentry in view of Farmer et al. (U.S. Pat. Publ. No. 2013/031409, hereinafter “Farmer”). 
The combination of Arai and Gentry discloses substantially all of the limitations of the present invention but does not disclose the claimed sensor.
However, Farmer discloses that the battery of the EV comprises a plurality of cells, the system further comprising a pressure sensor configured to measure a pressure level between two cells of the battery, wherein the thermal event detector is configured to determine that the battery is experiencing out-gassing further based on the measured pressure level between the two cells (e.g., a variance in cell pressure among adjacent cells within the plurality of cells coupled in a large series-parallel array (¶¶ [0052], [0063], [0069]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farmer with the system of Arai and Gentry to utilize a pressure variance between adjacent cells to determine a power source abnormality.
Regarding Claim 7, the combination of Arai and Gentry discloses substantially all of the limitations of the present invention but does not disclose the claimed sensors.  However, Farmer discloses that the battery of the EV comprises a plurality of cells, the system further comprising a plurality of current sensors each configured to measure a current output by a respective cell of the battery, wherein the thermal event detector is configured to determine that the battery is experiencing out-gassing further based on at least one of the measured currents (¶¶ [0052], [0053], [0063]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farmer with the system of Arai and Gentry to utilize a pressure variance between adjacent cells to determine a power source abnormality.
Regarding Claim 14, the combination of Arai and Gentry discloses substantially all of the limitations of the present invention but does not disclose the claimed controller.  However, Farmer discloses a cooling system controller configured to: identify a portion of the battery experiencing out-gassing based on the measurements from the plurality of sensors (via determination of damage to “local circuitry”; ¶ [0070]), and direct a liquid stored on the EV to the identified portion of the battery to cool the identified portion of the battery (e.g., direction of “external coolant flow” to create a “fire break”; ¶¶ [0015], [0053], [0070]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farmer with the system of Arai and Gentry to cool portions of a battery requiring cooling to prevent adjacent cells in the battery from overheating and minimize a fire risk.
Claims 17 and 20 are directed to a method but include the same scope of limitations as those of Claim 14 and are rejected for the same reasons as those shown above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of over Arai and Gentry in view of Laur et al. (U.S. Pat. Publ. No. 2017/0057497 A1, hereinafter “Laur”). 
The combination of Arai and Gentry discloses substantially all of the limitations of the present invention but does not disclose the claimed sensor.
However, Laur discloses a risk mitigation controller configured to: identify a person (24) in an environment of the EV (“caution-area”; ¶ [0014]), the person within a threshold distance from the EV (within the “caution-area”), identify a location in the environment of the EV beyond the threshold distance from the person (an area outside of the “caution-area”), and instruct the EV to autonomously maneuver to the identified location (avoidance of the caution-area; ¶ [0014]). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Laur with the system of Arai and Gentry to ensure safe routing for both a vehicle operator and adjacent bystanders. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of over Arai and Gentry in view of Justice et al. (U.S. Pat. No. 9,227,484) and further in view of Liu et al. (Chinese Pat. Publ. No. CN106627218A, hereinafter “Liu”). 
The combination of Arai and Gentry discloses substantially all of the limitations of the present invention but does not disclose the claimed controller.
However, Justice discloses a risk mitigation controller configured to: determine that a rider is in a vehicle (Abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Justice with the system of Arai and Gentry to determine potential operator safety systems to be actuated in the event of an emergency. 
The combination of Arai, Gentry, and Justice discloses substantially all of the limitations of the present invention but does not disclose the claimed controller.
However, Liu discloses a risk mitigation controller configured to provide at least one of an audio alert and a visual alert to the rider advising the rider to exit the EV (Abstract; see also the attached English Specification translation).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with the system of Arai, Gentry, and Justice to provide audible and optical feedback to a device user regarding potential hazards.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833